Case: 18-11435      Document: 00515384939         Page: 1    Date Filed: 04/16/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-11435                            April 16, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDUARDO ZAMARRIPA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-172-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       In 2016, Eduardo Zamarripa pleaded guilty to illegal reentry and was
sentenced to six months of imprisonment followed by three years of supervised
release.    His supervised release began in January 2017, and he was
subsequently deported to Mexico. The district court revoked Zamarripa’s term
of supervised release and sentenced him at the high end of the policy statement
range to 24 months of imprisonment and to one year of supervised release.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11435    Document: 00515384939     Page: 2   Date Filed: 04/16/2020


                                 No. 18-11435

      Zamarripa argues that his sentence is procedurally unreasonable
because the district court failed to explain its sentence adequately, in light of
his nonfrivolous argument for a lesser sentence. We review for plain error. See
United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). Zamarripa
fails to establish reversible plain error, as the district court’s comments at
sentencing reflect that it weighed Zamarripa’s arguments for a lesser sentence
but concluded that a high-end sentence was warranted, enabling this court to
conduct meaningful appellate review. See Puckett v. United States, 556 U.S.
129, 135 (2009); United States v. Diaz Sanchez, 714 F.3d 289, 294-95 (5th Cir.
2013); Whitelaw, 580 F.3d at 264.
      AFFIRMED.




                                       2